Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner has updated the rejection below by incorporating Higuchi et al., US 6,160,576 and Nam et al., US 2008/0025600.  As noted in the rejection, the user selection for changing parameters via age (manually) is done by Higuchi and the selection of a image/video parameter to change based upon adjectives is taught by Nam. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al,  US 10,170,081 (using the International publication date of it’s priority PCT/JP2015003473 (published 04 Feb 2016), KANG et al., US 20110142413,  Kato et al., US 20130058503, Higuchi et al., US 6,160,576 and Nam et al., US 2008/0025600.

 (The examiner notes the priority to this application includes PCT/JP2015003473 which was internationally published on 04 Feb 2016)—thus the priority application was published more than one year prior to the effective filing date of this application (31 July 17). 

	In considering claim 1, 

    PNG
    media_image1.png
    420
    530
    media_image1.png
    Greyscale

	The examiner notes applicant US 10,170,081 discloses adjusting the video using parameters based upon the age/elderly where the system includes as shown in Fig 2, standard vision and LVN1, LVN2 and LVN3. (Text para 142, standard, weak, middle and strong low vision modes/parameters).  As shown in Fig 1, the system corrects the image data/video based upon the parameter stored, where the user can select the parameter setting to adjust the video (Fig 7) using button 701 (Fig 12) on the remote. 


    PNG
    media_image2.png
    635
    936
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    523
    951
    media_image3.png
    Greyscale


	The examiner evidences KANG et al., US 20110142413 which discloses that based upon the state of the user emotion and age (para 73) the audio and/or video (step 620, Fig 6) to enhance the useability (vision/hearing) of the media as disclosed (para 06). 
	Thus it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kageyama with KANG for the advantages as noted above.  It is noted that Kageyama does not explicitly show a graph (like applicant’s Fig 3b, Prior Art) the examiner thus to advance prosecution further evidences such by incorporating Kato. 
	To further evidence the features of hearing/sound the examiner also incorporates Kato et al., US 20130058503, which discloses (Fig 3, para 41) that based upon the detected age of the user, the sound is adjusted accordingly so they can better listen/hear the content. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 	Kageyama/Kang with Kato for the advantages as noted above. 
	Regarding the different elements, the examiner notes the combination discloses a system controller/processor (Kato 150) along with the audio and video processing, 
	Regarding the newly added limitations:
 	As noted above the combination discloses adjusting the audio and/or visual properties based upon the age of the user (automatically detected Kato), including the user adjusting such using a remote control (Kageyama, Fig 12-12, remote control 70, button 701), which includes a a display (Fig 12) as shown.   Thus it has been evidenced that adjustments to the audio and/or video can be done automatically and/or manually. 
	For explicit evidence (age selection to change parameters) of a user interface/control which adjust the parameters (video) based upon age is disclosed by Higuchi et al., US 6,160,576 which discloses an age (year of age) dial 14 (Fig 16-17).
	The examiner notes the combination above discloses the audio/visual parameters can be adjusted using a user interface (automatic or manual) with a display interface.
	The motivation to modify the above combination with Higuchi provides the ability for the user to manually select/change the display parameters based upon their selected age, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the invention. 
	Regarding the adjective expressions the combination above does not explicitly recite adjective expression, though the examiner notes that what text/descriptions/content is shown/annotated next to a user input/dial/selection provides the ability to select the appropriate setting.

	The motivation for modifying the above combination with Nam provides the user the ability to adjust settings of the display (combination audio and/or video) use descriptive words such as adjectives to provide the user the ability to make the selection based upon the modification it will have, ensuring a proper/desired user selection/action.
	Therefore it would have been obvious to one of ordinary skill in the art to modify the above combination with Nam to provide the advantages as noted above, before the effective filing date of the claimed invention. 
	
	In considering claim 2, 
	As noted by the combination above, the common parameter (settings) age associated with the video (first parameter) and with the sound/audio (second parameter). Where the combination receives the age/setting related to the vision and sound and process/apply/output such settings.
	In considering claim 3, 
	As noted above the common parameter represents/is based upon the age of the viewer(s). 
	In considering claim 4, 

	In considering claim 5, 
	As noted by Kageyama, (abstract) the luminance gradation, contour and color tone may be adjusted, Nam (para 34, 57 luminance and color signal adjustment), Highuch et al., (Fig 19, luminance adjustment). 
	As noted by Kang and Kato the sound maybe adjusted based upon the user, where the range (claimed dynamic range) would thus be adjusted to ensure the person viewing/hearing the content may do so effectively based upon their age/selection.
	In considering claim 6, 
	As noted by AAPA Fig 3a/3b IAW with age, visual and sound parameters increase/decrease, where the evidenced prior art Kageyama/Kang/NAM discloses the video adjustment (increase/decrease with age) and Kang/Kato disclose the audio/sound adjustment (increase/decrease with age). 
	In considering claim 7, 
	Refer to claim 6, where if an elderly person is viewing/listening, then the parameters adjusted would be distorted to those with normal vision/hearing such as a younger person, as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 8, 
	As noted by the combination Kageyama/Kang/NAM disclose adjusting a plurality of parameters, which each parameter varies/changes (the claimed plurality) with age.
	As noted Kang/Kato disclose the sound adjustment which includes different settings (claimed plurality) based upon different ages.

	Refer to claim 1. 
	In considering claim 10, 
	As noted by Kageyama, the system may be carried out by a computer (brief summary text 19), description paragraph (65, 77).
	Additionally incorporated Kang discloses (para 132) may be carried out by a computer readable medium, being known methods to implement a process/method. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jeffrey Harold, can be reached at (571)272-7519.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786

An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer 
/BRIAN P YENKE/Primary Examiner, Art Unit 2422